Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

AND WAIVER

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER dated as of March 14, 2007
(the “Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

WHEREAS, GGC has requested that the Lenders provide the waivers set forth below
in Section 1 and also amend the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.           Waivers.

(a)         Notwithstanding the terms of Section 7.14 of the Credit Agreement,
the Lenders hereby agree that the Canadian Borrower shall not be required to
give the Canadian Collateral Agent or GGC a Lien on its right, title and
interest in and to (a) that certain Lease of Industrial Building dated November
14, 2006 between OMERS Realty Corporation and the Canadian Borrower (the
“Industrial Lease”); provided that the Industrial Lease is not extended beyond
March 31, 2007 and (b) that certain Lease of Multi-Tenant Industrial Space dated
November 14, 2006 between OMERS Realty Corporation and the Canadian Borrower
(the “Multi-Tenant Lease”); provided that the Multi-Tenant Lease is not extended
beyond September 30, 2007.

(b)         Notwithstanding the terms of Section 8.11(a) of the Credit
Agreement, the Lenders hereby agree that the Loan Parties shall not be required
to comply with the terms of Section 8.11(a) of the Credit Agreement as of the
end of the fiscal quarter ending December 31, 2006.

(c)         The above waivers shall not modify or affect the Loan Parties’
obligations to comply fully with the terms of Section 7.14, Section 8.11(a) or
any other duty, term, condition or covenant contained in the Credit Agreement or
any other Loan Document in the future.  This waiver is limited solely to the
specific waivers identified above, and nothing contained in this Amendment shall
be deemed to constitute a waiver of any other rights or remedies the


--------------------------------------------------------------------------------


Administrative Agents or any Lender may have under the Credit Agreement or any
other Loan Document or under applicable law.

2.             Amendments.

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

“Permitted Canadian Dispositions” means, subsequent to the Second Amendment
Effective Date, the sale or disposition by the Canadian Loan Parties of
properties having a fair market value not exceeding $65,000,000 in the
aggregate.

“Permitted Sale and Leaseback Transactions” means, subsequent to the Second
Amendment Effective Date, the sale and leaseback by the Canadian Loan Parties of
properties having a fair market value not exceeding $125,000,000 in the
aggregate.

“Second Amendment Effective Date” means March 14, 2007.

(b)           The proviso in the definition of “Consolidated EBITDA” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:

provided that Consolidated EBITDA for the fiscal quarter periods ending March
31, 2006, June 30, 2006 and September 30, 2006 shall be deemed to equal the
amounts set forth on Schedule 1.01(a) opposite each such fiscal quarter period.

(c)           The definition of “Consolidated Net Income” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Consolidated Net Income” means, for any period, for GGC and its Subsidiaries on
a consolidated basis, the net income of GGC and its Subsidiaries for that period
(exclusive of, without duplication, (x) the effect of (1) any extraordinary
gain, (2) any extraordinary non-cash loss, (3) for any fiscal quarter period
ending prior to the Closing Date, any extraordinary loss paid in cash during
such period and (4) for the fiscal quarter ending December 31, 2006, any charge
or loss during such period but only to the extent similar types of charges or
losses were added back to Consolidated EBITDA in calculating Consolidated EBITDA
for the fiscal quarters ending March 31, 2006, June 30, 2006 and September 30,
2006 pursuant to the proviso in the definition of Consolidated EBITDA, each in
accordance with GAAP and (y) the income of any Person (other than GGC) in which
any other Person (other than GGC or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually
paid to GGC or any Subsidiary during such period), determined on a consolidated
basis in accordance with GAAP for such period.

(d)           Subclause (a) of the definition of “Domestic L/C Issuer” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

(a) with respect to the Existing Domestic Letters of Credit set forth in
Schedule 1.01(c), JPMorgan Chase Bank

2


--------------------------------------------------------------------------------


(e)           The “.” at the end of the subclause (n) of Section 8.03 of the
Credit Agreement is hereby replaced with “; and” and the following new subclause
(o) is hereby added at the end of Section 8.03 to read as follows:

(o)           Indebtedness of GGC under that certain letter of credit number
issued by Wachovia Bank, National Association in favor of First Citizens Bank &
Trust Company, as trustee, in the face amount of US$17,736,667.

(f)            Section 2.05(b)(vi)(B)(2) of the Credit Agreement is hereby
amended to read as follows:

(2)           subject to clause (E) below, if the assets subject to any such
Disposition or Involuntary Disposition were owned by the Canadian Borrower or
any of its Canadian Subsidiaries, to the Canadian Revolving Loans (other than
the Bankers’ Acceptance Advances), a cash collateral account in respect of the
Bankers’ Acceptance Advances and the Canadian Swing Line Loans and then to Cash
Collateralize the Canadian L/C Obligations; or

(g)           A new Section 2.05(b)(vi)(E) is hereby added to the Credit
Agreement following Section 2.05(b)(vi)(D) to read as follows:

(E)           with respect to any Net Cash Proceeds received by the Canadian
Borrower or any of its Canadian Subsidiaries from any Permitted Sale and
Leaseback Transaction or any Permitted Canadian Disposition, the Canadian
Borrower may elect to use such Net Cash Proceeds to prepay the Holdco Loan
rather than prepay the Canadian Obligations in accordance with Section
2.05(b)(vi)(B)(2); provided, that, GGC immediately uses the proceeds received
from such prepayment of the Holdco Loan to prepay the Term Loan (ratably to the
remaining principal amortization payments thereof), or if the Term Loan has been
paid in full, to the Domestic Revolving Loans and then to Cash Collateralize the
Domestic L/C Obligations.

(h)           Section 8.02(g) of the Credit Agreement is hereby amended to read
as follows:

(g)           Holdco Loan by GGC to Holdco in the aggregate principal amount of
CAN$666,000,000 (as such aggregate amount may be reduced in accordance with
Section 8.12(c)); provided that (x) such Holdco Loan is evidenced by the Holdco
Note and secured by the assets of Holdco and its Canadian Subsidiaries pursuant
to the Intercompany Security Documents and such other documentation reasonably
satisfactory to the Domestic Collateral Agent, (y) the rights of GGC under such
Holdco Note and Intercompany Security Documents have been pledged to the
Domestic Collateral Agent pursuant to the Collateral Assignment Documents and
(z) the entire principal amount of such Holdco Loan remains outstanding for the
entire term of this Agreement (other than reductions in the principal amount
thereof pursuant to any prepayment of the Holdco Loan permitted by Section
8.12(c));

(i)            Section 8.02(j) of the Credit Agreement is hereby amended to read
as follows:

(j)            any other Investments (valued on the date each such Investment is
made and without regard to subsequent changes in value) in an amount not to
exceed $25,000,000 in the aggregate at any time outstanding.

3


--------------------------------------------------------------------------------


(j)            Section 8.05 of the Credit Agreement is hereby amended to read as
follows:


8.05        DISPOSITIONS.

Make any Disposition other than (a) the sale of those certain Subsidiaries and
assets identified in the Disposition and Dissolution Letter, (b) the Permitted
Sale and Leaseback Transactions, (c) the Permitted Canadian Dispositions and (d)
any other Dispositions in which (i) at least 80% of the total consideration paid
in connection therewith shall be cash or Cash Equivalents paid contemporaneous
with consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 8.14, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than (A) receivables owned by or attributable to other property concurrently
being disposed of in a transaction otherwise permitted under this Section 8.05
and (B) the sale of accounts receivable pursuant to a permitted Securitization
Transaction and (v) the aggregate fair market value of all of the assets sold or
otherwise disposed of by GGC and its Subsidiaries in all such transactions in
any fiscal year of GGC pursuant to this clause (d) shall not exceed
$150,000,000.

(k)           Section 8.12(c) of the Credit Agreement is hereby amended to read
as follows:

(c)           (i) Accept or permit to be made any principal payment on the
Holdco Loan (other than any prepayment of the Holdco Loan in accordance with the
terms of Section 2.05(b)(vi)(E)); provided, however, prepayments may be made by
Holdco, and accepted by GGC, on the Holdco Loan provided that after giving
effect to any such prepayment the U.S. Dollar Equivalent of the principal amount
outstanding under the Holdco Loan equals or exceeds the sum of (A) the principal
amount of the Term Loan then outstanding and (B) the Aggregate Domestic
Revolving Commitments then in effect, (ii) amend or modify the Holdco Note or
any Intercompany Security Document or (iii) assign, or consent to any assignment
by Holdco or any Canadian Subsidiary, of the Holdco Note or any Intercompany
Security Document.

(l)            Section 8.14 of the Credit Agreement is hereby amended to read as
follows:


8.14        SALE LEASEBACKS.

Enter into subsequent to the Closing Date any Sale and Leaseback Transactions
which, considered in the aggregate with all Sale and Leaseback Transactions
engaged in by GGC and its Subsidiaries subsequent to the Closing Date, involve
properties having a fair market value in excess of $10,000,000; provided, that
the foregoing limitation shall not apply to (i) temporary, short-term leasebacks
with a term not to exceed six (6) months at a market rent to facilitate
transition following a sale of a business, (ii) other sale leasebacks of space
for convenience where the aggregate lease payments (undiscounted) for such
leases do not exceed $20,000,000 at any time or (iii) the Permitted Sale and
Leaseback Transactions; provided that the Net Cash Proceeds received from any
such Sale and Leaseback Transaction are used by the Loan Parties to prepay the
Obligations to the extent and in the manner required by Section 2.05.  For the
avoidance of doubt, it is understood and agreed that all Sale and Leaseback
Transactions are Dispositions and therefore subject to the limitations on
Dispositions in Section 8.05.

4


--------------------------------------------------------------------------------


(m)          Schedule 1.01(a) of the Credit Agreement is hereby amended to read
as provided on Schedule 1.01(a) attached hereto.

(n)           Schedule 1.01(c) of the Credit Agreement is hereby amended to
remove the reference to Wachovia Bank, National Association and that certain
letter of credit issued by Wachovia Bank, National Association referenced
thereon.

(o)           Schedule 11.02 of the Credit Agreement is hereby amended to read
as provided on Schedule 11.02 attached hereto.

3.             Conditions Precedent.  This Amendment shall become effective upon
receipt by the Domestic Administrative Agent of counterparts of this Amendment
duly executed by the Borrowers, the Guarantors, the Required Lenders, the
Required Domestic Revolving Lenders, the Required Canadian Revolving Lenders and
the Administrative Agents.

4.             Miscellaneous.

(a)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

(c)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

(d)           The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(e)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the

5


--------------------------------------------------------------------------------


same instrument.  Delivery of an executed counterpart of this Amendment by
telecopy shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

(f)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

6


--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

BORROWERS:

 

GEORGIA GULF CORPORATION,

 

 

a Delaware corporation, as a Borrower and, with respect to the Canadian
Obligations, as a Guarantor

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President & Secretary

 

 

ROYAL GROUP, INC. (formerly known as ROYAL GROUP TECHNOLOGIES LIMITED),

 

 

a Canadian federal corporation, as a Borrower

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

DOMESTIC GUARANTORS:

 

GEORGIA GULF CHEMICALS & VINYLS, LLC,

 

 

a Delaware limited liability company

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President & Secretary

 

 

GEORGIA GULF LAKE CHARLES, LLC,

 

 

a Delaware limited liability company

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President & Secretary

 

 

GREAT RIVER OIL & GAS CORPORATION,

 

 

a Delaware corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President & Secretary

 

 

ROME DELAWARE CORP.,

 

 

a Delaware corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President & Secretary

 


--------------------------------------------------------------------------------


 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED,

 

 

a Delaware corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

 

 

PLASTIC TRENDS, INC.,

 

 

a Michigan corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

 

 

ROYBRIDGE INVESTMENTS (U.S.A.) LIMITED,

 

 

a Delaware corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

CANADIAN GUARANTORS:

 

ROME ACQUISITION HOLDING CORP.,

 

 

a Nova Scotia unlimited liability company

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

 

 

6632149 CANADA INC.,

 

 

a Canadian federal corporation

 

 

By:

 

/s/ JOEL I. BEERMAN

 

 

Name:

 

Joel I. Beerman

 

 

Title:

 

Vice President

 


--------------------------------------------------------------------------------


 

DOMESTIC ADMINISTRATIVE AGENT:

 

BANK OF AMERICA,

 

 

NATIONAL ASSOCIATION,

 

 

as Domestic Administrative Agent and

 

 

Domestic Collateral Agent

 

 

By:

 

/s/ COLLEEN M. BRISCOE

 

 

Name:

 

Colleen M. Briscoe

 

 

Title:

 

Senior Vice President

CANADIAN ADMINISTRATIVE AGENT:

 

BANK OF AMERICA,

 

 

NATIONAL ASSOCIATION,

 

 

acting through its Canada branch,

 

 

as Canadian Administrative Agent and

 

 

Canadian Collateral Agent

 

 

By:

 

/s/ MEDINA SALES DE ANDRADE

 

 

Name:

 

Medina Sales de Andrade

 

 

Title:

 

Assistant Vice President

LENDERS:

 

BANK OF AMERICA,

 

 

NATIONAL ASSOCIATION,

 

 

as a Lender and a Domestic L/C Issuer

 

 

By:

 

/s/ COLLEEN M. BRISCOE

 

 

Name:

 

Colleen M. Briscoe

 

 

Title:

 

Senior Vice President

 

 

BANK OF AMERICA,

 

 

NATIONAL ASSOCIATION,

 

 

acting through its Canada branch,

 

 

as a Lender and a Canadian L/C Issuer

 

 

By:

 

/s/ MEDINA SALES DE ANDRADE

 

 

Name:

 

Medina Sales de Andrade

 

 

Title:

 

Assistant Vice President

 

 

THE BANK OF NOVA SCOTIA,

 

 

as a Lender and Canadian Swing Line Lender

 

 

By:

 

/s/ R. LOCKIE

 

 

Name:

 

R. Lockie

 

 

Title:

 

Managing Director

 

 

SCOTIABANC INC.,

 

 

By:

 

/s/ PAT HAWES

 

 

Name:

 

Pat Hawes

 

 

Title:

 

Comptroller

 


--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

By:

 

/s/ FRANK P. TURNER

 

 

Name:

 

Frank P. Turner

 

 

Title:

 

Vice President

 

 

BANK OF TOKYO-MITSUBISHI

 

 

UFJ TRUST COMPANY

 

 

By:

 

/s/ MARY COSEO

 

 

Name:

 

Mary Coseo

 

 

Title:

 

Assistant Vice President

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

By:

 

/s/

 

 

Name:

 

 

 

 

Title:

 

 

 

 

COMMERZBANK AG NEW YORK

 

 

AND GRAND CAYMAN BRANCHES

 

 

By:

 

/s/ EDWARD C. A. FORSBERG, JR.

 

 

Name:

 

Edward C. A. Forsberg, Jr.

 

 

Title:

 

Senior Vice President & Manager

 

 

COMMERZBANK AG NEW YORK

 

 

AND GRAND CAYMAN BRANCHES

 

 

By:

 

/s/ PETER WESEMEIER

 

 

Name:

 

Peter Wesemeier

 

 

Title:

 

Assistant Treasurer

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

By:

 

/s/ DON BURKITT

 

 

Name:

 

Don Burkitt

 

 

Title:

 

Vice President

 

 

MERRILL LYNCH CAPITAL CANADA, INC.

 

 

By:

 

/s/ MARCALP COMA

 

 

Name:

 

Marcalp Coma

 

 

Title:

 

Vice President

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

By:

 

/s/

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

By:

 

/s/ NAZMIN ADATIA

 

 

Name:

 

Nazmin Adatia

 

 

Title:

 

Vice President

 

 

ABN AMRO BANK N.V.

 

 

By:

 

/s/ H. BAYU BUDIATMANTO

 

 

Name:

 

H. Bayu Budiatmanto

 

 

Title:

 

Assistant Vice President

 

 

WACHOVIA BANK NATIONAL ASSOCIATION

 

 

By:

 

/s/ BARBARA VAN MEERTEN

 

 

Name:

 

Barbara Van Meerten

 

 

Title:

 

Director

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

 

 

By:

 

/s/ RAYMOND EGHOBAMIEN

 

 

Name:

 

Raymond Eghobamien

 

 

Title:

 

Vice President

 

 

BAYERISCHE LANDESBANK,

 

 

NEW YORK BRANCH

 

 

By:

 

/s/ GEORGINA FLORDALISL

 

 

Name:

 

Georgina Flordalisl

 

 

Title:

 

Vice President

 

 

BAYERISCHE LANDESBANK,

 

 

NEW YORK BRANCH

 

 

By:

 

/s/ DONNA M. QUILTY

 

 

Name:

 

Donna M. Quilty

 

 

Title:

 

Vice President

 

 

NORTHERN TRUST COMPANY

 

 

By:

 

/s/ JOHN C. CANTY

 

 

Name:

 

John C. Canty

 

 

Title:

 

Vice President

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

TORONTO BRANCH

 

 

By:

 

/s/ PETER A. DEDOUSIS

 

 

Name:

 

Peter A. Dedousis

 

 

Title:

 

Managing Director

 


--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

 

/s/ PETER A. DEDOUSIS

 

 

Name:

 

Peter A. Dedousis

 

 

Title:

 

Managing Director

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

By:

 

/s/ AMANDA J. VAN HEYST

 

 

Name:

 

Amanda J. van Heyst

 

 

Title:

 

Duly Authorized Signatory

 

 

ACA CLO 2006-2, LIMITED

 

 

By:

 

/s/ VINCENT INGATO

 

 

Name:

 

Vincent Ingato

 

 

Title:

 

Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS X, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS VIII, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS VII, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS VI, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE LOAN OPPORTUNITY FUND

 

 

By:

 

 /s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 


--------------------------------------------------------------------------------


 

 

CARLYLE HIGH YIELD PARTNERS IV, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE LOAN INVESTMENT, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS IX, LTD.

 

 

By:

 

/s/ LINDA PACE

 

 

Name:

 

Linda Pace

 

 

Title:

 

Managing Director

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

 

By:

 

/s/ STEVEN P. SWANSON

 

 

Name:

 

Steven P. Swanson

 

 

Title:

 

Managing Director

 

 

CONTINENTAL CASUALTY COMPANY

 

 

By:

 

/s/ MARILOU R. MCGIRR

 

 

Name:

 

Marilou R. McGirr

 

 

Title:

 

Vice President and Assistant Treasurer

 

 

CONTINENTAL ASSURANCE COMPANY ON BEHALF OF ITS SEPARATE ACCOUNT (E)

 

 

By:

 

/s/ MARILOU R. MCGIRR

 

 

Name:

 

Marilou R. McGirr

 

 

Title:

 

Vice President and Assistant Treasurer

 

 

NOB HILL CLO. LIMITED

 

 

By:

 

/s/ BRADLEY KANE

 

 

Name:

 

Bradley Kane

 

 

Title:

 

PM

 

 

LIGHTPOINT CLO IV, LTD.

 

 

LIGHTPOINT CLO VII, LTD.

 

 

By:

 

/s/ COLIN DONLAN

 

 

Name:

 

Colin Donlan

 

 

Title:

 

Director

 


--------------------------------------------------------------------------------


 

 

THE TRAVELERS INDEMNITY COMPANY

 

 

By:

 

/s/ ANNETTE M. MASTERSON

 

 

Name:

 

Annette M. Masterson

 

 

Title:

 

Vice President

 

 

WESTBROOK CLO, LTD.

 

 

By:

 

Shenkman Capital Management, Inc.,

 

 

 

 

as Investment Manager

 

 

 

 

By:

 

/s/ RICHARD H. WEINSTEIN

 

 

 

 

Name:

 

Richard H. Weinstein

 

 

 

 

Title:

 

Executive Vice President

 

 

HYPO PUBLIC FINANCE BANK

 

 

By:

 

/s/ CYNTHIA GREY-INCIONG

 

 

Name:

 

Cynthia Grey-Inciong

 

 

Title:

 

Authorized Signatory

 

 

STANFIELD AZURE CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Collateral Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

Name:

 

David Frey

 

 

 

 

Title:

 

Managing Director

 

 

STANFIELD BRISTOL CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Collateral Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

Name:

 

David Frey

 

 

 

 

Title:

 

Managing Director

 

 

STANFIELD CARRERA CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Asset Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

Name:

 

David Frey

 

 

 

 

Title:

 

Managing Director

 


--------------------------------------------------------------------------------


 

 

STANFIELD DAYTONA CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Collateral Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

 

Name:

 

David Frey

 

 

 

 

 

Title:

 

Managing Director

 

 

 

STANFIELD MODENA CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Asset Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

 

Name:

 

David Frey

 

 

 

 

 

Title:

 

Managing Director

 

 

 

STANFIELD VANTAGE CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Asset Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

 

Name:

 

David Frey

 

 

 

 

 

Title:

 

Managing Director

 

 

 

STANFIELD VEYRON CLO, LTD.

 

 

By:

 

Stanfield Capital Partners, LLC,

 

 

 

 

as its Collateral Manager

 

 

 

 

By:

 

/s/ DAVID FREY

 

 

 

 

 

Name:

 

David Frey

 

 

 

 

 

Title:

 

Managing Director

 

 

 

GMAM GROUP PENSION TRUST I

 

 

By:

 

State Street Bank & Trust Company,

 

 

 

 

as Trustee for GMAM Group Pension Trust I

 

 

 

 

By:

 

/s/

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

Assistant Vice President

 


--------------------------------------------------------------------------------


 

 

NAVIGARE FUNDING I CLO LTD.

 

 

By:

 

Navigare Partners LLC

 

 

 

 

its Collateral Manager

 

 

 

 

By:

 

/s/ JOEL G. SEREBRANSKY

 

 

 

 

 

Name:

 

Joel G. Serebransky

 

 

 

 

 

Title:

 

Managing Director

 

 

 

NAVIGARE RETURN LOAN FUND I (SEGREGATED PORTFOLIO)

 

 

By:

 

/s/ JOEL G. SEREBRANSKY

 

 

Name:

 

Joel G. Serebransky

 

 

Title:

 

Managing Director

 

 

HSH NORDBANK AG NEW YORK BRANCH

 

 

By:

 

/s/ GARRY WEISS

 

 

Name:

 

Garry Weiss

 

 

Title:

 

Senior Vice President

 

 

HSH NORDBANK AG NEW YORK BRANCH

 

 

By:

 

/s/ THOMAS D’AVAMZO

 

 

Name:

 

Thomas D’Avamzo

 

 

Title:

 

Senior Vice President

 

 

ROSEDALE CLO LTD.

 

 

By:

 

Princeton Advisory Group, Inc.

 

 

 

 

the Collateral Manager

 

 

 

 

By:

 

/s/ PARESH R. SHAH

 

 

 

 

Name:

 

Paresh R. Shah

 

 

 

 

Title:

 

Senior Analyst

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

By:

 

/s/ DONNA M. SOUZA

 

 

Name:

 

Donna M. Souza

 

 

Title:

 

Vice President

 

 

GRAYSTON CLO II 2004-1 LTD.

 

 

By:

 

Bear Stearns Asset Management, Inc.,

 

 

 

 

as its Collateral Manager

 

 

 

 

By:

 

/s/ JUSTIN DRISCOLL

 

 

 

 

Name:

 

Justin Driscoll

 

 

 

 

Title:

 

Senior Managing Director

 


--------------------------------------------------------------------------------


 

GALLATIN CLO II 2005-1 LTD.

 

By:

 

Bear Stearns Asset Management, Inc.,

 

 

 

as its Collateral Manager

 

 

 

By:

 

/s/ JUSTIN DRISCOLL

 

 

 

Name:

 

Justin Driscoll

 

 

 

Title:

 

Senior Managing Director

 

GALLATIN CLO III 2006-1 LTD.

 

as Assignee

 

By:

 

Bear Stearns Asset Management, Inc.,

 

 

 

as its Collateral Manager

 

 

 

By:

 

/s/ JUSTIN DRISCOLL

 

 

 

Name:

 

Justin Driscoll

 

 

 

Title:

 

Senior Managing Director

 

GALLATIN FUNDING I LTD.

 

By:

 

Bear Stearns Asset Management, Inc.,

 

 

 

as its Collateral Manager

 

 

 

By:

 

/s/ JUSTIN DRISCOLL

 

 

 

Name:

 

Justin Driscoll

 

 

 

Title:

 

Senior Managing Director

 

AETNA LIFE INSURANCE COMPANY

 

By:

 

/s/ ALAN C. PETERSEN

 

Name:

 

Alan C. Petersen

 

Title:

 

Investment Manager

 

AMMC CLO III, LIMITED

 

By:

 

American Money Management Corp.,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ CHESTER M. ENG

 

 

 

Name:

 

Chester M. Eng

 

 

 

Title:

 

Senior Vice President

 

AMMC CLO IV, LIMITED

 

By:

 

American Money Management Corp.,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ CHESTER M. ENG

 

 

 

Name:

 

Chester M. Eng

 

 

 

Title:

 

Senior Vice President

 


--------------------------------------------------------------------------------


 

AMMC CLO VI, LIMITED

 

By:

 

American Money Management Corp.,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ CHESTER M. ENG

 

 

 

Name:

 

Chester M. Eng

 

 

 

Title:

 

Senior Vice President

 

AMMC VII, LIMITED

 

By:

 

American Money Management Corp.,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ CHESTER M. ENG

 

 

 

Name:

 

Chester M. Eng

 

 

 

Title:

 

Senior Vice President

 

COLE BROOK CBNA LOAN FUNDING LLC

 

By:

 

/s/ RICHARD NEWCOMB

 

Name:

 

Richard Newcomb

 

Title:

 

Attorney-in-fact

 

GRAND CENTRAL ASSET TRUST, ULT SERIES

 

By:

 

/s/ RICHARD NEWCOMB

 

Name:

 

Richard Newcomb

 

Title:

 

Attorney-in-fact

 

PTRS CBNA LOAN FUNDING LLC

 

By:

 

/s/ Richard Newcomb

 

Name:

 

Richard Newcomb

 

Title:

 

Attorney-in-fact

 

DUANE STREET CLO III, LTD.

 

By:

 

DiMaio Ahmad Capital LLC,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ PAUL TRAVERS

 

 

 

Name:

 

Paul Travers

 

 

 

Title:

 

Managing Director

 


--------------------------------------------------------------------------------


 

ALZETTE EUROPEAN CLO S.A.

 

By:

 

INVESCO Senior Secured Management, Inc.,

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

AVALON CAPITAL LTD. 3

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Asset Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

BELHURST CLO LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

CHAMPLAIN CLO, LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

CHARTER VIEW PORTFOLIO

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Investment Advisor

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 


--------------------------------------------------------------------------------


 

DIVERSIFIED CREDIT PORTFOLIO LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Investment Advisor

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

AIM FLOATING RATE FUND

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Sub-Advisor

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

KATONAH V, LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Investment Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

INVESCO EUROPEAN CDO I S.A.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

LOAN FUNDING IX LLC,

 

for itself or as agent for Corporate Loan Funding IX LLC

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Portfolio Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 


--------------------------------------------------------------------------------


 

LIMEROCK CLO I

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

MOSELLE CLO S.A.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

NAUTIQUE FUNDING II LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

NAUTIQUE FUNDING LTD.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 

PETRUSSE EUROPEAN CLO S.A.

 

By:

 

INVESCO Senior Secured Management, Inc.

 

 

 

as Collateral Manager

 

 

 

By:

 

/s/ THOMAS EWALD

 

 

 

Name:

 

Thomas Ewald

 

 

 

Title:

 

Authorized Signatory

 


--------------------------------------------------------------------------------


 

 

SAGAMORE CLO LTD.

 

 

 

 

 

 

 

 

By:

 INVESCO Senior Secured Management, Inc.

 

 

as Collateral Manager

 

 

 

 

 

 

 

 

 

By:

/s/ THOMAS EWALD

 

 

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SARATOGA CLO I, LIMITED

 

 

 

 

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

 

 

as Asset Manager

 

 

 

 

 

 

 

 

By:

/s/ THOMAS EWALD

 

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

WASATCH CLO LTD.

 

 

 

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

 

 

as Portfolio Manager

 

 

 

 

 

 

 

 

By:

/s/ THOMAS EWALD

 

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

as Collateral Manager for Avery Point CLO, Ltd., as
Term Lender

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

 

as Collateral Manager for Castle Hill II — INGOTS, Ltd.,
as Term Lender

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

Assistant Secretary

 

 

 


--------------------------------------------------------------------------------


 

SANKATY ADVISORS, LLC,

 

 

 

as Collateral Manager for Castle Hill III CLO, Limited,
as Term Lender

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

 

as Collateral Manager for Loan Funding XI LLC, as
Term Lender

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

CHATHAM LIGHT II CLO, LIMITED

 

 

 

 

 

By:

Sankaty Advisors LLC, as Collateral Manager

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

CHATHAM LIGHT III CLO, LTD.

 

 

 

 

 

By:

Sankaty Advisors LLC, as Collateral Manager

 

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

KATONAH III, LTD.

 

 

 

 

 

 

By:

Sankaty Advisors LLC, as Sub-Advisors

 

 

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

 

 

 

Assistant Secretary

 

 


--------------------------------------------------------------------------------


 

 

KATONAH IV, LTD.

 

 

 

 

 

 

By:

Sankaty Advisors LLC, as Sub-Advisors

 

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

Title:

Chief Compliance Officer

 

 

Assistant Secretary

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

as Collateral Manager for Prospect Loan Funding I LLC,
as Term Lender

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

Title:

Chief Compliance Officer

 

 

Assistant Secretary

 

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

as Collateral Manager for Race Point CLO, Limited, as
Term Lender

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

 

Title:

Chief Compliance Officer

 

 

 

Assistant Secretary

 

 

 

 

 

 

SANKATY ADVISORS, LLC,

 

 

as Collateral Manager for Race Point II CLO, Limited,
as Term Lender

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

 

Title:

Chief Compliance Officer

 

 

 

Assistant Secretary

 

 

 

 

 

 

RACE POINT IV CLO, LTD.

 

 

 

 

 

By:

Sankaty Advisors LLC, as Collateral Manager

 

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

 

Name:

Alan K. Halfenger

 

 

Title:

Chief Compliance Officer

 

 

 

Assistant Secretary

 

 

 

 

 

SANKATY HIGH YIELD PARTNERS II, L.P.

 

 

 

 

 

By:

/s/ ALAN K. HALFENGER

 

 

Name:

Alan K. Halfenger

 

Title:

Chief Compliance Officer

 

 

Assistant Secretary

 


--------------------------------------------------------------------------------


 

 

HARBOUR TOWN FUNDING LLC

 

 

 

 

 

By:

/s/ KRISTI MILTON

 

 

Name:

Kristi Milton

 

Title:

Assistant Vice President

 

 

 

 

 

FAIRWAY LOAN FUNDING COMPANY

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

 

Title:

Senior Vice President

 

 

 

 

 

LOAN FUNDING III LLC

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

 

Title:

Senior Vice President

 

 

 

 

 

MAYPORT CLO LTD.

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

 

Title:

Senior Vice President

 

 

 

 

 

PIMCO FLOATING RATE STRATEGY FUND

 

 

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through Investors

 

 

Fiduciary Trust Company in the Nominee Name of

 

 

IFTCO

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

SOUTHPORT CLO, LIMITED

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

 

Title:

Senior Vice President

 

 

 

 

 

WAVELAND — INGOTS, LTD.

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

 

By:

/s/ ARTHUR Y. D. ONG

 

 

 

Name:

Arthur Y. D. Ong

 

 

Title:

Senior Vice President

 

 

 

 

 

EMERSON PLACE CLO, LTD.

 

 

 

 

 

By:

/s/ K. IAN O’KEEFFE

 

 

Name:

K. Ian O’Keeffe

 

Title:

Authorized Signatory

 

 

 

 

 

AVERY STREET CLO, LTD.

 

 

 

 

 

By:

/s/ K. IAN O’KEEFFE

 

 

Name:

K. Ian O’Keeffe

 

Title:

Authorized Signatory

 

 

 

 

 

VENTURE CDO 2002, LIMITED

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

 

Name:

Hans L. Christensen

 

 

Title:

Chief Investment Officer

 

 

 

 

 

VENTURE II CDO 2002, LIMITED

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

 

Name:

Hans L. Christensen

 

 

Title:

Chief Investment Officer

 


--------------------------------------------------------------------------------


 

VENTURE III CDO LIMITED

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

VENTURE IV CDO LIMITED

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

VENTURE V CDO LIMITED

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

VENTURE VI CDO LIMITED

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

VENTURE VII CDO LIMITED

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 


--------------------------------------------------------------------------------


 

VISTA LEVERAGED INCOME FUND

 

 

 

 

 

 

 

By:

MJX Asset Management LLC,
its Investment Advisor

 

 

 

 

 

 

By:

/s/ HANS L. CHRISTENSEN

 

 

Name:

Hans L. Christensen

 

 

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

LAGUNA FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ KRISTI MILTON

 

Name:

Kristi Milton

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

CSAM FUNDING II

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ATRIUM CDO

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ATRIUM II

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

CSAM FUNDING IV

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

CREDIT SUISSE SYNDICATED LOAN FUND

 

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

MADISON PARK FUNDING II, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------


 

MADISON PARK FUNDING V, LTD.

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MADISON PARK FUNDING IV, LTD.

 

 

 

 

 

 

 

By:

/s/ ANDREW H. MARSHAK

 

Name:

Andrew H. Marshak

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

SHINNECOCK CLO-1, 2006 LTD.

 

 

 

 

 

 

 

By:

/s/ DAVID SPRING

 

Name:

David Spring

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

WB LOAN FUNDING 1, LLC

 

 

 

 

 

 

 

By:

/s/ DIANA M. HIMES

 

Name:

Diana M. Himes

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

ATLAS LOAN FUNDING (NAVIGATOR), LLC

 

 

 

 

 

 

 

By:

Atlas Capital Funding, Ltd.

 

 

 

 

 

 

 

 

By:

Structured Asset Investors, LLC,

 

 

 

 

its Investment Manager

 

 

 

 

 

 

 

 

By:

/s/ DIANA M. HIMES

 

 

Name:

Diana M. Himes

 

 

 

 

Title:

Vice President

 

 

 

 

 

PROPERS CLO II, BV

 

By:

 /s/ JOHN T. SPELLMAN

 

 

Name:

John T. Spellman

 

 

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

VERITAS CLO II, LTD.

 

By:

 /s/ JOHN T. SPELLMAN

 

 

Name:

John T. Spellman

 

 

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

CIFC FUNDING 2006-IB, LTD.

 

CIFC FUNDING 2006-II, LTD.

 

CIFC FUNDING 2007-II, LTD.

 

 

 

By:

 /s/ ELIZABETH CHOW

 

Name:

Elizabeth Chow

 

Title:

Head of Underwriting

 

 

 

 

WESTERN ABSOLUTE RETURN PORTFOLIO

 

 

 

By:

 /s/ KELLY OLSEN

 

Name:

Kelly Olsen

 

Title:

Authorized Signatory

 

 

 

 

MT WILSON CLO II LTD.

 

 

 

By:

 /s/ KELLY OLSEN

 

Name:

Kelly Olsen

 

Title:

Authorized Signatory

 

 

 

 

MT WILSON CLO LTD.

 

 

 

By:

 /s/ KELLY OLSEN

 

Name:

Kelly Olsen

 

Title:

Authorized Signatory

 

 

 

 

WESTERN ASSET FLOATING RATE HIGH INCOME FUND, LLC

 

 

 

By:

 /s/ KELLY OLSEN

 

Name:

Kelly Olsen

 

Title:

Authorized Signatory

 

 

 

 

ERSTE BANK DER OESTERREICHISCHEN SPARKASSEN AG

 

 

 

By:

 /s/ BRANDON MAVERSON

 

Name:

Brandon Maverson

 

Title:

Director

 

 

 

 

ERSTE BANK DER OESTERREICHISCHEN SPARKASSEN AG

 

 

 

By:

 /s/ BRYAN J. LYNCH

 

Name:

Bryan J. Lynch

 

Title:

First Vice President


--------------------------------------------------------------------------------


 

CITIBANK, N.A.

 

 

 

By:

 /s/ CHRISTINE M. KANICKI

 

Name:

Christine M. Kanicki

 

Title:

Attorney-in-Fact

 


--------------------------------------------------------------------------------


Schedule 1.01(a)

Consolidated EBITDA

Fiscal Quarter Ending

 

Amount

 

 

 

 

 

March 31, 2006

 

$

98,939,000

 

 

 

 

 

June 30, 2006

 

$

148,976,000

 

 

 

 

 

September 30, 2006

 

$

106,346,000

 

 


--------------------------------------------------------------------------------


Schedule 11.02

Certain Addresses for Notices

1.

Address for Loan Parties:

 

 

 

 

 

Georgia Gulf Corporation

 

 

115 Perimeter Center Place

 

 

Suite 460

 

 

Atlanta, GA 30346

 

 

 

 

 

Attention:

General Counsel

 

Telephone:

770.395.4523

 

Facsimile:

770.390.9673

 

 

 

2.

Addresses for Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer:

 

 

 

 

Domestic Administrative Agent’s Office:

 

(for payments and requests)

 

 

 

Bank of America, National Association, as Domestic Administrative Agent

 

2001 Clayton Road

 

Concord, California 94520

 

Mail Code: CA4-702-02-25

 

 

 

Attention:

Nina Lemmer

 

Telephone:

925.675.7478

 

Facsimile:

888.969.9281

 

E-mail:

nina.l.lemmer@bankofamerica.com

 

 

 

 

Payment instructions:

 

Bank of America, National Association

 

New York, New York

 

ABA #:

026009593

 

Acct #:

3750836479

 

Ref:

Georgia Gulf Corporation

 

 

 

 

Other Notices to Domestic Administrative Agent or Domestic Collateral Agent:

 

 

 

Bank of America, National Association, as [Domestic Administrative Agent]
[Domestic Collateral Agent]

 

335 Madison Avenue

 

New York, New York 10017

 

Mail Code: NY1-503-04-03

 

 

 

Attention:

Elizabeth Gordon

 

Telephone:

212.503.8327

 

Facsimile:

212.901.7841

 

E-mail:

elizabeth.gordon@bankofamerica.com

 


--------------------------------------------------------------------------------


 

For Notices as Domestic L/C Issuer:

 

 

 

Bank of America, National Association, as Domestic L/C Issuer

 

1 Fleet Way

 

Scranton, Pennsylvania 18407

 

Mail Code: PA6-580-02-30

 

 

 

Attention:

John Yzeik, Officer; Trade Finance SVC Center Coordinator

 

Telephone:

570.330.4315

 

Facsimile:

570.330.4186/570.330.4187

 

E-mail:

john.p.yzeik@bankofamerica.com

 

 

 

3.

Addresses for Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer:

 

 

 

Canadian Administrative Agent’s Office:

 

(for payments and requests)

 

 

 

Bank of America, National Association, as Canadian Administrative Agent

 

200 Front Street West, Suite 2700

 

Toronto, Ontario M5V 3L2

 

 

 

Attention:

Domingo Braganza

 

Telephone:

416.349.5464

 

Facsimile:

416.349.4283

 

E-mail:

domingo.braganza@bankofamerica.com

 

 

 

 

Payment instructions for Canadian Dollars:

 

 

 

Wire payment of funds “DIRECT through “LVTS” to:

 

Bank of America N.A.(Canada Branch), 200 Front Street West, Toronto, Ontario

 

TRANSIT #: 024156792, Account #: 90083255

 

SWIFTCODE: BOFACATT.

 

Reference: Royal Group / Georgia Gulf Att’n: Loans Processing.

 

 

 

Payment instructions for U.S. Dollars:

 

 

 

Wire payment of funds to:

 

Bank of America NA New York

 

ABA#: 026009593

 

SWIFT CODE: BOFAUS3N.

 

For the Account of: Bank of America N.A.(Canada Branch),

 

Account #: 6550-2-01805,

 

SWIFT CODE: BOFACATT.

 

Reference: Royal Group / Georgia Gulf. Att’n: Loans Processing.

 


--------------------------------------------------------------------------------


 

Other Notices to Canadian Administrative Agent or Canadian Collateral Agent:

 

 

 

Bank of America, National Association, as [Canadian Administrative Agent]
[Canadian Collateral Agent]

 

200 Front Street West, Suite 2700

 

Toronto, Ontario M5V 3L2

 

 

 

Attention:

Medina Sales de Andrade

 

Telephone:

416.349.5433

 

Facsimile:

416.349.4283

 

E-mail:

medina.sales_de_andrade@bankofamerica.com

 

 

 

 

For Notices as Canadian L/C Issuer:

 

 

 

Bank of America, National Association, as Canadian L/C Issuer

 

200 Front Street West, Suite 2700

 

Toronto, Ontario M5V 3L2

 

 

 

Attention:

Domingo Braganza

 

Telephone:

416.349.5464

 

Facsimile:

416.349.4283

 

E-mail:

domingo.braganza@bankofamerica.com

 

 

 

4.

Addresses for Canadian Swing Line Lender

 

 

 

The Bank of Nova Scotia

 

Toronto BSC

 

 

40 King Street West

 

2nd Mezzanine East

 

Toronto, Ontario

 

M5H 1H1

 

 

 

Attention:

Bonnie Lachance

 

Telephone:

647.288.1840

 

Facsimile:

416.288.3504

 

E-mail:

bonnie.lachance@scotiabank.com

 

 

 

 

Payment instructions:

 

 

 

USD

 

 

The Bank of Nova Scotia

 

New York Agency

 

New York, NY

 

 

ABA #:

026002532

 

Transit#

47696

 

Acct #:

47696000

 

Ref:

Royal Group

 

Attn:

Bonnie Lachance

 


--------------------------------------------------------------------------------


 

CAD

 

The Bank of Nova Scotia

 

Toronto BSC, Toronto, Ont. M5H 1H1

 

Bank Reference:

NOSCCATT

 

Beneficiary:

Toronto BSC

 

Transit #:

47696

 

Account:

47696000

 

Details:

Royal Group

 


--------------------------------------------------------------------------------